Citation Nr: 0631743	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  03-14 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than July 17, 1991, 
for the grant of service connection for bipartite patella of 
the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from September 1987 to April 
1989.  

By rating action in May 1989, the RO denied service 
connection for a bilateral knee disability.  The veteran was 
notified of this decision and did not perfect an appeal.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a May 2000 decision by the RO 
which found that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
bilateral knee disability.  In October 2001, the Board 
found, in part, that new and material evidence had been 
submitted to reopen the claim of service connection for a 
right knee disability, and granted service connection.  By 
rating action in March 2002, the RO assigned an effective 
date of October 26, 1999, the date of receipt of the 
veteran's request to reopen the claim.  The veteran 
disagreed with the effective date assigned by the RO giving 
rise to this appeal.  

By rating action in April 2003, the RO found that there was 
clear and unmistakable error in the March 2002 rating 
decision and assigned an effective date for the grant of 
service connection of July 17, 1991, the date of a private 
medical report showing treatment for the right knee within 
one year of a request to reopen the claim.  In April 2004, 
the Board remanded the appeal for additional development.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not perfect an appeal from the May 1989 
rating decision that denied service connection for a right 
knee disability, and that rating decision is final.  

3.  A request to reopen the claim of service connection for 
a right knee disability was received in January 1992.  

4.  Service connection for a right knee disability was 
granted by the Board in October 2001, and the RO 
subsequently assigned an effective date for the grant of 
July 17, 1991, the date of a private medical report showing 
treatment for the right knee within one year of receipt of 
the veteran's request to reopen the claim.  


CONCLUSIONS OF LAW

1.  The May 1989 rating decision that denied, in part, 
service connection for a right knee disability, is final.  
38 U.S.C.A. § 7105(d) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1103 (2006).  

2.  An effective date earlier than July 17, 1991, for the 
grant of service connection for a right knee disability is 
not assignable.  38 U.S.C.A. §§ 5100, 5101(a), 5102, 5103, 
5103A, 5107, 5108, 5110(a) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.1(p)(r), 3.104, 3.156, 3.159, 3.400(q)(r) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim to be adjudicated herein below, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.326 (2006).  

In this case, the April 2004 Board remand and letter dated 
in December 2004, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter was not sent prior to initial 
adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claim was readjudicated, and a 
supplemental statement of the case was promulgated in 
September 2005.  The veteran was notified of what evidence 
was necessary to establish an earlier effective date, and 
why the current evidence was insufficient to award the 
benefits sought.  The veteran has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how the claim was 
still deficient.  He was also informed that VA would assist 
him in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The service medical records and all VA and 
private medical records identified by the veteran have been 
obtained and associated with the claims file.  The veteran 
was also afforded an opportunity to testify at a personal 
hearing, but declined.  There is no indication in the record 
that any additional evidence relevant to the issue to be 
decided herein is available and not part of the claims file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield, 444 F.3d. 
1328 (2006).  

Effective Dates - Applicable Law and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim reopened after final adjudication shall be fixed in 
accordance with the fact found, but shall not be earlier 
than the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400 (2006).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2006).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p), 3.155 (2006).  

Additionally, VA Regulations provide that a determination on 
a claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected within one year of the date that notice of the 
determination is mailed to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103 (2006).  

Factual Background & Analysis

In the instant case, service connection for a right knee 
disability was denied by the RO in May 1989.  A notice of 
disagreement was received in April 1990 and a statement of 
the case was issued in June 1990.  However, the veteran did 
not perfect an appeal within the prescribed period under 
38 C.F.R. § 20.1103, and this determination became final.  
Thus, there is no basis to award an effective date for the 
grant of service connection from the date of his original 
claim.  38 C.F.R. §§ 20.302(a), 20.1105 (2006).  

A request to reopen the claim was received from the veteran 
on January 13, 1992.  However, no action was undertaken by 
the RO until a second request was received in October 1999.  
In October 2001, the Board found that the evidence submitted 
was new and material, reopened the claim and granted service 
connection for a right knee disability.  Thereafter, the RO 
assigned an effective date for the grant of service 
connection of October 26, 1999, the date of receipt of the 
veteran's second request to reopen the claim.  

By rating action in April 2003, the RO found that there was 
clear and unmistakable error in the March 2002 rating 
decision that assigned the effective date of October 26, 
1999.  The RO noted that a request to reopen the claim was 
received in January 1992, but that no action had been taken 
on the veteran's application.  Therefore, the veteran's 
claim had been pending since January 1992.  Furthermore, the 
RO found that additional private medical records showed that 
the veteran was treated for his right knee disability in 
July 1991, which was within one year of receipt of his 
request to reopen.  The RO concluded that the July 1991 
private treatment record constituted an informal claim which 
was received within one year of receipt of a formal request 
to reopen the claim, and established an effective date of 
July 17, 1991, the date of medical report showing treatment 
for the right knee disability.  

The Board observes that under 38 C.F.R. § 3.157(b)(1), an 
informal claim may consist of a medical report of 
examination or hospitalization, and that the date of the 
examination or hospital admission will be accepted as the 
date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  However, 
treatment records do not constitute informal claims when 
service connection has not yet been established for the 
condition.  38 C.F.R. § 3.157; Lalonde v. West, 12 Vet. App. 
377 (1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim); see also Sears v. Principi, 16 
Vet. App. 244, 249 (2002) (section 3.157 applies to a 
defined group of claims, i.e., as to disability 
compensation, those claims for which a report of a medical 
examination or hospitalization is accepted as an informal 
claim for an increase of a service connected rating where 
service connection has already been established); Cook v. 
Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming 
assignment of an effective date for a service- connection 
award based upon the reopened claim as the date on which the 
veteran "first sought to reopen his claim").  Based on the 
foregoing, therefore, an effective date for the grant of 
service connection earlier than the date of receipt of the 
veteran's claim in January 1992 would not be in accordance 
with applicable governing legal criteria.  However, the 
Board will not disturb the RO's determination as to the 
effective date assigned.  

The provisions of the law governing effective date of awards 
of benefits are clear.  The effective date of an award is 
generally the date of receipt of a claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Where the issue is one of new 
and material evidence, the effective date of an award of 
compensation is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (q)(1)(ii), and (r).  

In this case, the RO assigned an effective date of July 17, 
1991, which was earlier that the date of receipt of his 
request to reopen the claim of service connection.  38 
C.F.R. § 3.400(q)(1)(ii).  Consequently, the Board concludes 
that it has no alternative but to find that the veteran's 
claim for an effective date earlier than that allowable by 
law lacks legal merit and must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Accordingly, the appeal is denied.  


ORDER

Entitlement to an effective date earlier than July 17, 1991, 
for the grant of service connection for a right knee 
disability is denied.  




		
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


